Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kathryn M. Sanchez on 02/09/22.

The application has been amended as follows: 

On page 1 of the specification delete the present TITLE of the invention in its entirety, and insert the following new title of the invention. --Process for producing 1,1,3-trichloro-4,4,4-trifluorobut-1-ene--.

Non-elected claims 46 and 48-49 have been canceled.

Claim 1. (Currently Amended) A process of preparing 1,1,3-trichloro-4,4,4-trifluorobut-1-ene, comprising:
 i)     heating 2,4,4,4-tetrachloro-1,1,1-trifluorobutane in the presence of a metal catalyst to form the 1,1,3-trichloro-4,4,4-trifluorobut-1-ene, wherein said heating is conducted in the absence of hydrogen [fluoride.] fluoride; and wherein the product comprises said 1,1,3-trichloro-4,4,4-trifluorobut-1-ene. 


Claim 8. (Currently Amended) The process of claim [3,] 5 wherein the process further comprises: contacting the chromium oxide on carbon with hydrogen fluoride prior to the [reacting] heating of step i) to form an activated chromium catalyst.

Claim 9. (Currently Amended) The process of claim 8, wherein the contacting of [step a)] the chromium oxide on carbon with hydrogen fluoride is performed at a temperature of from about 280°C to about 320°C.

In claim 10, line 1 delete the word “reacting” and insert therefor the word              --heating--. 

In claim 11, line 1 delete the word “reacting” and insert therefor the phrase             --heating of step i)--. 

In claim 15, line 1 delete the word “reacting” and insert therefor the word              --heating--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  On 01/31/21, in response to the Examiner’s telephone call concerning an oral restriction and election of species, Applicant’s representative, Kathryn M. Sanchez elected without traverse Group I claims 1, 3, 5, 8-11, 13, 15, 18 and 20. Kathryn M. Sanchez also elected 
After searching and examining applicant’s elected claims, the Examiner determined that said elected claims would be in condition for allowance if the above Examiner’s Amendment to the claims were made. On 02/09/22 Applicant’s representative, Kathryn M. Sanchez agreed to the above Examiner’s amendment. The Examiner also rejoined non-elected process claims 21-22 since they contain all the limitation of independent process claim 1. Also dependent claims 13, 15, 18 and 20, which were withdrawn due to applicant’s catalyst species election, have now also been rejoined because they either directly or indirectly dependent on independent claim 1. 
The oral restriction groupings were as followed: 
Group I, claims 1, 3, 5, 8-11, 13, 15, 18 and 20 drawn to a process of making 1,1,3-trichloro-4,4,4-trifluorobut-1-ene.
Group II, claims 21-22 drawn to a process of making (E)-1,1,1,4,4,4-hexafluorobut-2-ene from and after making 1,1,3-trichloro-4,4,4-trifluorobut-1-ene.
Group III, claims 46 and 48-49 drawn to a composition.
 The Examiner also required an election of species in regards to the metal catalyst.

Closest Prior-art References.

1) Tung et al. U.S. Patent Number 8,461,401 discloses a method of making hexafluoro-2-butene. Tung et al. independent claim 1 reads as followed:
“A process for manufacturing cis-hexafluoro-2-butene comprising the steps of: (a) contacting carbon tetrachloride with 3,3,3-trifluoropropene in the presence of an effective amount of a metal catalyst complex comprising a metal and an organic ligand under conditions effective to facilitate an addition reaction and to form a product stream comprising CF3CHClCH2CCl3, (b) contacting HF with the CF3CHClCH2CCl3 formed in step (a) under conditions effective to facilitate a fluorination reaction and to form a product stream mixture comprising cis- and trans-1,1,1,4,4,4-hexafluoro-2-butene, and isolating the cis-1,1,1,4,4,4-hexafluoro-2-butene from the mixture.” [Emphasis added].
A preferred metal complex is chromium oxide which may be on a substrate such as activated carbon. The metal oxide, such as chromium oxide is preferably subjected to a fluorination treatment in HF prior to its use in the process of making CF3CHClCH2CCl3, see column 3, lines 45-57.
Although both Applicant and Tung et al. both perform processes wherein the same types of metal oxide catalyst(s) are used in a heating reaction with the same compound of 2,4,4,4-tetrachloro-1,1,1-trifluorobutane ( i.e. CF3CHClCH2CCl3), Applicant’s process of independent claim 1 is patentably distinct from the process of Tung et al. at least because: 1) applicant’s process produces 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) as the final product, whereas Tung et al.’s process produces cis- and trans-1,1,1,4,4,4-hexafluoro-2-butene (i.e. E-1336mzz and Z-1336mzz) as the final product and Tung et al. DOES NOT disclose the production of 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) anywhere in their disclosure, and 2) applicant’s process of heating is conducted in the absence of adding hydrogen 
Please note that while the process of Applicant’s dependent claims 21-22 does produce (E)-1,1,1,4,4,4-hexafluorobut-2-ene, as does the process of Tung et al., Applicant’s claimed process produces (E)-1,1,1,4,4,4-hexafluorobut-2-ene directly from 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) in combination with a second transition metal catalyst, whereas Tung et al.’s process produces (E)-1,1,1,4,4,4-hexafluorobut-2-ene, directly from 2,4,4,4-tetrachloro-1,1,1-trifluorobutane ( i.e. CF3CHClCH2CCl3) in combination with a first metal oxide complex. As stated above, Tung et al. does not even disclose the compound 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd). 


2) Hedrick et al. U.S. Patent Application Publication No.: 2012/0175137 A1 discloses a process for the preparation of 1,1,1,4,4,4-hexafluorobut-2-ene comprising two steps :
° reacting 3,3,3-trifluoroprop-1-ene with carbon tetrachloride in the presence of iron powder as catalyst and tributyl phosphate to obtain 2,4,4,4-tetrachloro-1,1,1-trifluorobutane (see paragraph 87).
° i) contacting chromium catalyst on carbon with hydrogen fluoride (i.e. HF) at 300°C to form an activated chromium catalyst; and ii) heating 2,4,4,4-tetrachloro-1,1,1-trifluorobutane in the presence of the activated catalyst and additional gaseous HF to form the 1,1,1,4,4,4-hexafluorobut-2-ene which is then purified by distillation to obtain 99% pure product (see paragraph 88).
Although both Applicant and Hedrick et al. both perform processes wherein the same types of metal oxide catalyst(s) are used in a heating reaction with the same compound of 2,4,4,4-tetrachloro-1,1,1-trifluorobutane ( i.e. CF3CHClCH2CCl3), Applicant’s process of independent claim 1 is patentably distinct from the process of Hedrick et al. at least because: 1) applicant’s process produces 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) as the final product, whereas Hedrick et al.’s process produces 1,1,1,4,4,4-hexafluoro-2-butene as the final product and Hedrick et al. DOES NOT disclose the production of 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) anywhere in their disclosure, and 2) applicant’s process of heating is conducted in the absence of adding hydrogen fluoride (i.e. HF) to the reactor, whereas the heating process of Hedrick et al. requires the actual addition of hydrogen fluoride (i.e. HF) to the reactor. 
Please note that while the process of Applicant’s dependent claims 21-22 does produce (E)-1,1,1,4,4,4-hexafluorobut-2-ene, as does the process of Hedrick et al.. Applicant’s claimed process produces (E)-1,1,1,4,4,4-hexafluorobut-2-ene directly from 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd) in combination with a second transition metal catalyst, whereas Hedrick et al.’s process produces 1,1,1,4,4,4-hexafluorobut-2-ene, directly from 2,4,4,4-tetrachloro-1,1,1-trifluorobutane ( i.e. CF3CHClCH2CCl3) in combination with a first metal oxide complex. As stated above, Hedrick et al. does not even disclose the compound 1,1,3-trichloro-4,4,4-trifluorobut-1-ene (i.e. 1333azd).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764